STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 22, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
JOHN R. BONECUTTER,                                                           OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0318	 (BOR Appeal No. 2046310)
                   (Claim No. 2006208817)

ALCAN ROLLED PRODUCTS – RAVENSWOOD, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner John R. Bonecutter, by Edwin Pancake, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Alcan Rolled Products –
Ravenswood, LLC, by H. Toney Stroud, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 9, 2012, in
which the Board affirmed an August 9, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s December 17,
2010, decision denying Mr. Bonecutter’s request for authorization of a TDKS1 motorized
wheelchair. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Bonecutter sustained a serious injury to his left lower extremity on February 28,
2006, that resulted in an above-the-knee amputation. On November 15, 2010, Mr. Bonecutter’s
treating physician, Dr. Willock, issued a prescription for a motorized wheelchair. On December
13, 2010, he requested authorization from the claims administrator for a TDKS1 motorized
wheelchair. On December 17, 2010, the claims administrator denied Dr. Willock’s request.


                                                1
       In its Order affirming the December 17, 2010, claims administrator’s decision, the Office
of Judges held that a preponderance of the evidence fails to demonstrate that the requested
motorized wheelchair is medically related and reasonably required for treatment of the
compensable injury. Mr. Bonecutter disputes this finding and asserts that he is entitled to
authorization for the requested wheelchair because it was prescribed by his treating physician.

       The Office of Judges found that Mr. Bonecutter was provided with a motorized scooter in
2009, and further found that Dr. Willock neither mentioned this prior authorization nor gave any
reasoning as to why the scooter Mr. Bonecutter received in 2009 is no longer sufficient. The
Office of Judges then found that Mr. Bonecutter failed to support his request for authorization of
a motorized wheelchair with evidence demonstrating that the request is medically necessary and
reasonably required for treatment of the compensable injury. The Board of Review reached the
same reasoned conclusions in its decision of February 9, 2012. We agree with the reasoning and
conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum




                                                2